Name: Council Regulation (EC) NoÃ 753/2009 of 27Ã July 2009 amending Regulation (EC) NoÃ 43/2009, as regards fishing opportunities and associated conditions for certain fish stocks
 Type: Regulation
 Subject Matter: natural environment;  fisheries
 Date Published: nan

 19.8.2009 EN Official Journal of the European Union L 214/1 COUNCIL REGULATION (EC) No 753/2009 of 27 July 2009 amending Regulation (EC) No 43/2009, as regards fishing opportunities and associated conditions for certain fish stocks THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (2), and in particular Article 12 thereof, Having regard to Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean (3), and in particular Article 9, paragraphs (3), (4), (5), (7), (8), (9) and (10) thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 43/2009 (4) fixes for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required. (2) Annex IIA to Regulation (EC) No 43/2009 lays down the rules for the management of fishing effort in the context of the long-term plan for the management of Cod stocks established in Regulation (EC) No 1342/2008 and in particular establishes, in Appendix 1 to that Annex, the maximum allowable effort in kW days for each Member State to be deployed in the concerned areas and with the concerned gear groupings. Having regard to Council Regulation (EC) No 754/2009 of excluding certain groups of vessels from the application of the effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (5), it is necessary to adjust the maximum allowable effort as laid down in Appendix 1 of Annex IIA to Regulation (EC) No 43/2009 by deducting for Spain 590 583 kW-days from effort group TR1 in area (d) and for Sweden 148 118 kW-days from effort group TR2 in geographical area (a) and 705 625 kW-days from effort group TR2 in geographical area (b). In view of the retroactive application of Regulation (EC) No 754/2009 from 1 February 2009, these adjustments should apply from that same date. (3) According to Article 9 of Regulation (EC) No 302/2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, the Council is to determine and distribute among the Member States the maximum number of baitboats and trolling boats authorised to fish actively bluefin tuna in the Atlantic; of vessels fishing actively bluefin tuna in the Adriatic for farming purposes, and of the coastal artisanal baitboats, longliners and handliners fishing actively for fresh bluefin tuna in the Mediterranean. In addition, the Council is to decide on the allocation among Member States of the Community quota of bluefin tuna. The Community quota of undersized bluefin tuna is based on the Community quota allocated to the European Community by ICCAT Recommendation 08-05 amending the Recommendation by ICCAT to establish a multiannual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean. (4) In order to gather more scientific information on krill, a species of fundamental importance to the Antarctic marine ecosystem, it is appropriate to implement multiple recent recommendations from the Conservation of Antarctic Marine Living Resources Scientific Committee, established under the Convention on the Conservation of Antarctic Marine Living Resources (CCAMLR), reiterated at the 2008 meeting of the Scientific Committee to guarantee a 100 % observer coverage in krill fishery in the CCAMLR Convention Area under Community law. (5) In the context of the fisheries agreement with Norway, a further 750 tonnes of cod in Norwegian waters of ICES zones I and II have been made available to the Community. (6) The proposal made by representatives from the European Community, the Faeroe Islands, Greenland, Iceland, Norway and the Russian Federation at a meeting in London from 9 to 11 February 2009 regarding the management of redfish in the Irminger Sea and adjacent waters in the NEAFC Convention Area in 2009 and subsequently agreed by the Contracting Parties of the North-East Atlantic Fisheries Commission (NEAFC) should be implemented in Community law. As that Agreement is applicable for the whole of 2009, the fishing opportunities should apply retroactively from 1 January 2009. (7) The conclusions of the EU-Greenland Joint Committee meeting in Copenhagen on 25 November 2008, as regards the Community share of redfish in Greenland waters of ICES zones V and XIV should be implemented in Community law. As the arrangement concluded with Greenland is connected to the NEAFC Agreement on the management of redfish in the Irminger Sea and adjacent waters, the measures adopted for the implementation of the conclusions of the EU-Greenland Joint Committee meeting should also apply retroactively from 1 January 2009. (8) The total allowable catch (TAC) adopted for Greenland halibut in management area EC waters of IIa and IV; EC and international waters of VI, for mackerel in management area VI, VII, VIIIa, VIIIb, VIIId and VIIIe, EC waters of Vb and international waters of IIa, XII and XIV and for horse mackerel in management area VI, VII, VIIIa, VIIIb, VIIId and VIIIe, EC waters of Vb, international waters of XII and XIV, should cover EC waters and international waters of Vb in order to avoid misreporting. The management areas for those TACs should therefore be amended accordingly. (9) In order to protect juveniles of cod, haddock, saithe and whiting species, a system of real-time closures in the North Sea and Skagerrak should be established, in accordance with the agreed record of conclusions of consultation between the European Community and Norway agreed in London on 3 July 2009. (10) It is necessary to correct the provisions regarding the restrictions on fishing for cod, haddock and whiting in ICES zone VI in order to ensure that the geographical scope of the derogations for fishing for nephrops and for fishing with trawls, demersal seines or similar gears is the same. (11) The proposal made by the Heads of Delegation of the Contracting Parties of the North-East Atlantic Fisheries Commission (NEAFC) (Denmark in respect of the Faeroe Islands and Greenland, European Community, Iceland, Norway and the Russian Federation) at a meeting in London from 24 to 27 March 2009 regarding the protection of vulnerable marine ecosystems from significant adverse impacts in the NEAFC regulatory area and subsequently agreed by the Contracting Parties of NEAFC should be implemented into Community law. (12) In order to ensure that catches of mackerel by third-country vessels in Community waters are correctly accounted for, it is necessary to put in place strengthened control provisions for such vessels. Having regard to the distribution of the mackerel stock, appearing mainly in the waters of the United Kingdom, it is appropriate that third country vessels transmit their reports to the UK Fisheries Monitoring Centre (Edinburgh). (13) In order to ensure certainty for the fishermen concerned and to allow them to plan their activities for this fishing season as soon as possible, it is imperative to grant an exception to the six-week period referred to in Title I, Article 3, of the Protocol on the role of national Parliaments in the European Union annexed to the Treaty on the European Union and to the Treaties establishing the European Communities. (14) Regulation (EC) No 43/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 43/2009 Regulation (EC) No 43/2009 is hereby amended as follows: 1. the following Chapter VIIIa is inserted: CHAPTER VIIIa LABELLING OF FISH FROZEN AFTER BEING CAUGHT IN THE NEAFC CONVENTION AREA BY COMMUNITY VESSELS OR THIRD COUNTRY VESSELS Article 39a Labelling of frozen fish When frozen, all fish caught in the NEAFC Convention Area shall be identified with a clearly legible label or stamp. The label or stamp, which shall be placed on each box or block of frozen fish, shall indicate the species, production date, the ICES sub-area and division where the catch was taken and the name of the vessel which caught the fish.; 2. in Article 48, the following paragraph is inserted: 1a. Each vessel participating in the krill fishery referred to in Article 49 shall have at least one scientific observer appointed in accordance with the CCAMLR Scheme of International Scientific Observation or fulfilling the requirements under that scheme, on board throughout all fishing activities within the fishing period.; 3. in Article 50, paragraph 4 is deleted; 4. the following Articles are inserted: Article 91a Maximum number of vessels fishing bluefin tuna in the Eastern Atlantic The maximum number of Community bait boats and trolling boats authorised to fish actively bluefin tuna between 8 kg or 75 cm and 30 kg or 115 cm in the Eastern Atlantic, and the allocation among the Member States of that maximum number shall be fixed as follows: Spain 63 France 44 EC 107 Article 91b Catch limits for bluefin tuna in the Eastern Atlantic 1. Within the catch limits laid down in Annex ID, the catch limit for bluefin tuna between 8 kg or 75 cm and 30 kg or 115 cm applicable to authorised Community vessels referred to in Article 91a, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): Spain 599,3 France 269,3 EC (6) 868,6 2. Within the catch limits laid down in paragraph 1, the catch limit for bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm applicable to bait boats of an overall length of less than 17 metres among the Community vessels referred to in Article 91a, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): France 45 (7) EC 45 Article 91c Maximum number of vessels fishing bluefin tuna in the Mediterranean applicable to the Community coastal artisanal fishery The maximum number of Community coastal artisanal fishing vessels authorised to fish actively bluefin tuna between 8 kg or 75 cm and 30 kg or 115 cm in the Mediterranean, and the allocation among the Member States of that maximum number shall be fixed as follows: Spain 139 France 86 Italy 35 Cyprus 25 Malta 89 EC 374 Article 91d Catch limits for bluefin tuna in the Mediterranean applicable to the Community coastal artisanal fishery Within the catch limits laid down in Annex ID, the catch limit for bluefin tuna between 8 kg and 30 kg allocated to the Community coastal artisanal fishery for fresh fish by bait boats, longliners and handliners in the Mediterranean referred to in Article 91c, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): Spain 82,3 France 71,8 Italy 63,5 Cyprus 2,3 Malta 5,3 EC (6) 225,2 Article 91e Maximum number of vessels fishing bluefin tuna in the Adriatic Sea for farming purposes The maximum number of Community vessels fishing actively bluefin tuna in the Adriatic Sea for farming purposes authorised to fish bluefin tuna between 8 kg or 75 cm and 30 kg or 115 cm, and the allocation among the Member States of that maximum number shall be fixed as follows: Italy 68 EC 68 Article 91f Catch limits for bluefin tuna in the Adriatic Sea for farming purposes Within the catch limits laid down in Annex ID, the catch limit for bluefin tuna between and 8 kg and 30 kg allocated to the Community vessels fishing bluefin tuna in the Adriatic Sea for farming purposes referred to in Article 91e, and the allocation of that catch limit among the Member States, shall be fixed as follows (in tonnes): Italy 63,5 EC 63,5 5. Annex IA is amended as follows: (a) the entry concerning the species Greenland Halibut in EC waters of IIa and IV; EC and international waters of VI is replaced by the following: Species : Greenland Halibut Reinhardtius hippoglossoides Zone : EC waters of IIa and IV; EC and international waters of Vb and VI (GHL/2A-C46) Denmark 4 Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 7 Estonia 4 Spain 4 France 69 Ireland 4 Lithuania 4 Poland 4 United Kingdom 270 EC 720 (8) TAC Not relevant (b) the entry concerning the species Mackerel in ICES zones VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of IIa, XII and XIV is replaced by the following: Species : Mackerel Scomber scombrus Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 19 821 Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Spain 20 Estonia 165 France 13 216 Ireland 66 070 Latvia 122 Lithuania 122 The Netherlands 28 905 Poland 1 396 United Kingdom 181 694 EC 311 531 Norway 12 300 (9) Faeroe Islands 4 798 (10) TAC 511 287 (11) Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified and only during the periods 1 January to 15 February and 1 October to 31 December. EC waters of IVa (MAC/*04A-C) Germany 5 981 France 3 988 Ireland 19 938 The Netherlands 8 723 United Kingdom 54 829 EC 93 459 (c) the entry concerning the species Horse Mackerel in ICES zones VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC waters of Vb; international waters of XII and XIV is replaced by the following: Species : Horse mackerel Trachurus spp. Zone : VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EC and international waters of Vb; international waters of XII and XIV (JAX/578/14) Denmark 15 056 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 12 035 Spain 16 435 France 7 952 Ireland 39 179 The Netherlands 57 415 Portugal 1 591 United Kingdom 16 276 EC 165 939 Faeroe Islands 4 061 (12) TAC 170 000 6. Annex IB is amended as follows: (a) the entry concerning the species Cod in Norwegian waters of I and II is replaced by the following: Species : Cod Gadus morhua Zone : Norwegian waters of I and II (COD/1N2AB.) Germany 2 425 Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Greece 301 Spain 2 706 Ireland 301 France 2 226 Portugal 2 706 United Kingdom 9 410 EC 20 074 TAC 525 000 (b) the entry concerning the species Redfish in EC and international waters of ICES zone V and EC waters of ICES zones XII and XIV is replaced by the following: Species : Redfish Sebastes spp. Zone : EC and international waters of V; international waters of XII and XIV (RED/51214.) Estonia 210 Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Germany 4 266 Spain 749 France 398 Ireland 1 Latvia 76 The Netherlands 2 Poland 384 Portugal 896 United Kingdom 10 EC 6 992 (13) TAC 46 (c) The entry concerning the species Redfish in Greenland waters of ICES zones V and XIV is replaced by the following: Species : Redfish Sebastes spp. Zone : Greenland waters of V and XIV (RED/514GRN) Germany 4 742 (14) Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. France 24 (14) United Kingdom 33 (14) EC 8 000 (14) (15) (16) TAC Not relevant 7. Appendix 1 to Annex IIA is amended as follows: (a) in table (a), the column concerning Sweden is replaced by the following: SE 16 609 739 281 55 853 0 0 13 155 22 130 25 339 (b) in table (b), the column concerning Sweden is replaced by the following: SE 286 779 830 400 263 772 0 0 80 781 53 078 110 468 (c) in table (d), the column concerning Spain is replaced by the following: ES 0 0 0 0 0 13 836 0 1 402 142 8. Annex III is amended as follows: (a) in point 5c, 5c.1, 5c.2 and 5c.3 the words North Sea, Skagerrak and Eastern Channel are replaced by Eastern Channel; (b) the following point 5e is inserted: 5e. Real time closures in the North Sea and Skagerrak 5e.1. For the purpose of this point: (a) the following shall be considered as juveniles:  specimens of cod smaller than 35 cm,  specimens of haddock smaller than 30 cm,  specimens of saithe smaller than 35 cm,  specimens of whiting smaller than 27 cm; (b) the trigger level shall be 15 % by weight of juveniles with respect to the total of the four species mentioned in paragraph a). However, if the quantity of cod in the sample exceeds 75 % with respect to the total of the four species, the trigger level shall be 10 %. 5e.2. Member States shall identify areas where there is a risk of catching juveniles in excess of the trigger levels. 5e.3. In the areas identified in accordance with point 5e.2, Member States shall carry out inspections to measure whether the percentage of juveniles exceeds the trigger level, including through Joint Deployment Plans. For this purpose, Member States shall: (a) take and measure samples of cod, haddock, saithe and whiting from a haul in accordance with provisions in Appendix 7 to this Annex; (b) document each sampling by completing a sampling report as set out in Appendix 8 to this Annex and send it to the Costal State. Member States may invite other countries undertaking inspection in the area concerned to carry out samples on their behalf. 5e.4. The Coastal Member State concerned shall publicise without delay on its website the position at which the sample referred to in point 5e.3(a) was taken, the time it was taken and the quantity of juveniles as a percentage of the total catch of cod, haddock, saithe and whiting in weight. The percentage shall be publicised both by species and as a total of the four species. 5e.5. When a sample referred to in point 5e.3(a) shows a percentage of juveniles that exceeds the trigger level, the Coastal Member State concerned shall prohibit fishing in that area with any fishing gear other than pelagic trawls, purse seines, driftnets and jiggers targeting herring, mackerel, horse mackerel, pots and scallop dredges and gillnets. The closed area shall be based on the following criteria:  the area shall have 4, 5 or 6 joining points,  the midpoint of the fishing operation or operations with samples above the trigger level shall equal the midpoint of the closed area,  when the closed area is based on one sample and lies outside the waters up to 12 miles from the baselines under the jurisdiction and sovereignty of the concerned Member State, it shall be 50 square miles, and,  there shall be a maximum of 3 closures simultaneously in the Skagerrak. 5e.6. The prohibition referred to in point 5e.5 shall:  enter into force 12 hours following the decision by the concerned Member State, and,  apply for 21 days after which it shall automatically cease to apply at midnight UTC. 5e.7. By way of derogation from point 5e.5, when the percentage is slightly above the trigger level or the haul due to its total size, catch composition or size distribution cannot be regarded as representative, the Coastal Member State may, within 48 hours from the moment that the initial sample was taken, seek further information including inspections of additional hauls, before taking a decision in accordance with point 5e.5. 5e.8. If the area to be closed includes areas under the jurisdiction or sovereignty of different Member States or third countries, the Member State that has established the exceeded trigger level shall without delay inform the concerned neighbouring Member States and third countries of the findings and the prohibition decided in accordance with point 5e.5. The neighbouring Member State shall close their part of the area without delay. 5e.9. The Coastal Member State shall without delay: (a) make the details of the prohibition established in accordance with point 5e.5 available on its website; (b) inform vessels in the vicinity of the area to the extent possible; and (c) inform the Commission and the FMCs, as referred to in Article 3 of Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite based Vessel Monitoring Systems (17), of the other Member States and third countries with vessels fishing in that area by e-mail of the prohibition established in accordance with point 5e.5. Member States shall take the necessary measures to ensure that their FMCs inform the vessels flying their flag that are affected by the prohibition. 5e.10. Upon request, the Costal Member State concerned shall provide the Commission with the detailed sampling reports and justifications underlying the decision taken in accordance with point 5e.5. Where the Commission considers that this decision is not sufficiently justified, it may request the Member State to cancel or amend the decision with immediate effect. (c) the following paragraph is added at the end of point 6.6: This derogation shall not apply within the area enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: 59 ° 05 ² N, 06 ° 45 ² W 59 ° 30 ² N, 06 ° 00 ² W 59 ° 40 ² N, 05 ° 00 ² W 60 ° 00 ² N, 04 ° 00 ² W 59 ° 30 ² N, 04 ° 00 ² W 59 ° 05 ² N, 06 ° 45 ² W.; (d) the following point 9a is inserted: 9a. Special measures for the redfish fishery in the Irminger Sea and adjacent waters 9a.1 The measures set out in this point 9a shall apply to the fishery for redfish (Sebastes spp.) in international waters of ICES zone V and EC waters of ICES zones XII and XIV bounded by the following coordinates (hereinafter referred to as the Redfish Conservation Area ): Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 9a.2 In addition to the data required under Article 5(1) of Regulation (EC) No 2791/1999, masters of fishing vessels shall record in their fishing logbooks each entry and exit from the Redfish Conservation Area and the cumulative catches retained on board. The record shall identify the area by the specific code RCA . 9a.3 Masters of fishing vessels engaged in the fishery in the Redfish Conservation Area, shall transmit the catch report provided for in Article 6(1)(a) of Regulation (EC) No 2791/1999, on a daily basis after the fishing operations of that calendar day have been completed. It shall indicate the catches on board taken since the last communication of catches. 9a.4 In addition to information required under Article 6(1)(a) of Regulation (EC) No 2791/1999, the masters of fishing vessels shall communicate the catch on board taken since the last communication of catches prior to entering and exiting the Redfish Conservation Area. 9a.5 The reports referred to in points 9a.3 and 9a.4 shall be made in accordance with Annex I to Regulation (EC) No 1085/2000. Reports of catches taken in the Redfish Conservation Area shall indicate the code RCA  as the relevant area. 9a.6 Without prejudice to Article 39a of this Regulation, the label or stamp identifying redfish caught in the Redfish Conservation Area shall bear the specific code RCA . 9a.7 Buyers or holders of fish shall ensure that any quantity of redfish caught in the Redfish Conservation Area and first landed into a Community port or transhipped is weighed when landed or transhipped. 9a.8 It shall be prohibited to use trawls with a mesh size of less than 100 mm. 9a.9 The conversion factor to be applied to the gutted and headed presentation, including Japanese cut, of redfish caught in the Redfish Conservation Area shall be 1,70.; (e) point 15.1 is replaced by the following: 15.1. It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gill-nets and long-lines, within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system: Part of the Reykjanes Ridge:  55 ° 04,5327 ² N, 36 ° 49,0135 ² W,  55 ° 05,4804 ² N, 35 ° 58,9784 ² W,  54 ° 58,9914 ² N, 34 ° 41,3634 ² W,  54 ° 41,1841 ² N, 34 ° 00,0514 ² W,  54 ° 00,0 ² N, 34 ° 00,0 ² W,  53 ° 54,6406 ² N, 34 ° 49,9842 ² W,  53 ° 58,9668 ² N, 36 ° 39,1260 ² W,  55 ° 04,5327 ² N, 36 ° 49,0135 ² W, Northern MAR Area:  59 ° 45 ² N, 33 ° 30 ² W,  57 ° 30 ² N, 27 ° 30 ² W,  56 ° 45 ² N, 28 ° 30 ² W,  59 ° 15 ² N, 34 ° 30 ² W,  59 ° 45 ² N, 33 ° 30 ² W, Middle MAR Area (Charlie-Gibbs Fracture zone and Subpolar Frontal Region):  53 ° 30 ² N, 38 ° 00 ² W,  53 ° 30 ² N, 36 ° 49 ² W,  55 ° 04,5327 ² N, 36 ° 49 ² W,  54 ° 58,9914 ² N, 34 ° 41,3634 ² W,  54 ° 41,1841 ² N, 34 ° 00 ² W,  53 ° 30 ² N, 34 ° 00 ² W,  53 ° 30 ² N, 30 ° 00 ² W,  51 ° 30 ²N, 28 ° 00 ²W,  49 ° 00 ² N, 26 ° 30 ² W,  49 ° 00 ² N, 30 ° 30 ² W,  51 ° 30 ² N, 32 ° 00 ² W,  51 ° 30 ²N, 38 ° 00 ² W,  53 ° 30 ² N, 38 ° 00 ² W, Southern MAR Area  44 ° 30 ² N, 30 ° 30 ² W,  44 ° 30 ²N, 27 ° 00 ² W,  43 ° 15 ² N, 27 ° 15 ² W,  43 ° 15 ² N, 31 ° 00 ² W,  44 ° 30 ² N, 30 ° 30 ² W, The Altair Seamounts:  45 ° 00 ² N, 34 ° 35 ² W,  45 ° 00 ² N, 33 ° 45 ² W,  44 ° 25 ² N, 33 ° 45 ² W,  44 ° 25 ² N, 34 ° 35 ² W,  45 ° 00 ² N, 34 ° 35 ² W, The Antialtair Seamounts:  43 ° 45 ² N, 22 ° 50 ² W,  43 ° 45 ² N, 22 ° 05 ² W,  43 ° 25 ² N, 22 ° 05 ² W,  43 ° 25 ² N, 22 ° 50 ² W,  43 ° 45 ² N, 22 ° 50 ² W, Hatton Bank:  59 ° 26 ² N, 14 ° 30 ² W,  59 ° 12 ² N, 15 ° 08 ² W,  59 ° 01 ² N, 17 ° 00 ² W,  58 ° 50 ² N, 17 ° 38 ² W,  58 ° 30 ² N, 17 ° 52 ² W,  58 ° 30 ² N, 18 ° 22 ² W,  58 ° 03 ² N, 18 ° 22 ² W,  58 ° 03 ² N, 17 ° 30 ² W,  57 ° 55 ² N, 17 ° 30 ² W,  57 ° 45 ² N, 19 ° 15 ² W,  58 ° 30 ² N, 18 ° 45 ² W,  58 ° 47 ² N, 18 ° 37 ² W,  59 ° 05 ² N, 17 ° 32 ² W,  59 ° 16 ² N, 17 ° 20 ² W,  59 ° 22 ² N, 16 ° 50 ² W,  59 ° 21 ² N, 15 ° 40 ² W, North West Rockall:  57 ° 00 ² N, 14 ° 53 ² W,  57 ° 37 ² N, 14 ° 42 ² W,  57 ° 55 ² N, 14 ° 24 ² W,  58 ° 15 ² N, 13 ° 50 ² W,  57 ° 57 ² N, 13 ° 09 ² W,  57 ° 50 ² N, 13 ° 14 ² W,  57 ° 57 ² N, 13 ° 45 ² W,  57 ° 49 ² N, 14 ° 06 ² W,  57 ° 29 ² N, 14 ° 19 ² W,  57 ° 22 ² N, 14 ° 19 ² W,  57 ° 00 ² N, 14 ° 34 ² W,  56 ° 56 ² N, 14 ° 36 ² W,  56 ° 56 ² N, 14 ° 51 ² W,  57 ° 00 ² N, 14 ° 53 ² W, South-West Rockall (Empress of Britain Bank):  56 ° 24 ² N, 15 ° 37 ² W,  56 ° 21 ² N, 14 ° 58 ² W,  56 ° 04 ² N, 15 ° 10 ² W,  55 ° 51 ² N, 15 ° 37 ² W,  56 ° 10 ² N, 15 ° 52 ² W,  56 ° 24 ² N, 15 ° 37 ² W, Logachev Mound:  55 ° 17 ² N 16 ° 10 ² W,  55 ° 33 ² N 16 ° 16 ² W,  55 ° 50 ² N 15 ° 15 ² W,  55 ° 58 ² N 15 ° 05 ² W,  55 ° 54 ² N 14 ° 55 ² W,  55 ° 45 ² N 15 ° 12 ² W,  55 ° 34 ² N 15 ° 07 ² W,  55 ° 17 ² N 16 ° 10 ² W, West Rockall Mound:  57 ° 20 ² N, 16 ° 30 ² W,  57 ° 05 ² N, 15 ° 58 ² W,  56 ° 21 ² N, 17 ° 17 ² W,  56 ° 40 ² N, 17 ° 50 ² W,  57 ° 20 ² N, 16 ° 30 ² W.; (f) the following point 19a is inserted: 19a. Conditions for third-country vessels fishing for mackerel in EC waters The following provisions shall apply to third-country vessels intending to fish for mackerel in EC waters: (a) vessels may only commence their fishing trip after having received authorisation from the competent authority of the coastal Member State concerned. Such vessels shall only enter EC waters after passing through one of the following control areas:  ICES rectangle 48 E2 in Division Via,  ICES rectangle 50 F1 in Division Iva,  ICES rectangle 46 F1 in Division IVa. At least four hours prior to entering one of the control areas, upon entering EC waters, the master of the vessel shall contact the UK Fisheries Monitoring Centre (Edinburgh) by e-mail at the following address: ukfcc@scotland.gsi.gov.uk or by telephone (+ 44 131 271 9700). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control area through which the vessel will enter EC waters. The vessel shall not commence fishing until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the fishing trip is terminated; (b) vessels that enter EC waters with no catch on board shall be exempt from the requirements laid down in point (a); (c) the fishing trip shall be considered as being terminated when the vessel leaves EC waters or enters a Community port where its catch is fully discharged. Vessels shall only leave the EC waters after passing through one of the control areas. Upon leaving EC waters, the master of the vessel shall give at least two hours prior notification of entering one of the control areas to the Fisheries Monitoring Centre in Edinburgh by e-mail or telephone as provided for in paragraph a). The notification shall specify the name, international radio call sign and port letters and number (PLN) of the vessel, the total quantity by species on board and the control area through which the vessel intends to pass. The vessel shall not leave the control area until it has received acknowledgement of the notification and instructions on whether or not the master is required to present the vessel for inspection. Each acknowledgement shall have a unique authorisation number which the master shall retain until the vessel leaves the EC waters.; (d) the following Appendixes shall be added to Annex III: Appendix 7 to Annex III Sampling Methodology Samples shall be taken and measured in accordance with following provisions:  Samples should be taken and measured in close cooperation with the master of fishing vessel and his crew. They should be encouraged to participate in the process. They should also be encouraged to share any information that could be relevant with respect to the delimitation of a closed area.  The total catch in the haul shall be estimated.  A sample shall be taken when it is estimated that at least 300 kg of cod, haddock, saithe and whiting are present in one haul.  The minimum size of the sample shall be 200 kg of cod, haddock, saithe and whiting.  The sample must be taken in such a way that it reflects the catch composition with respect to the four species.  When appropriate due to the size of the catch the sample should be taken in the beginning, the middle and the end of the catch.  The quantity of juveniles shall be calculated as a percentage by species and as a total of all four species.  The sampling report shall be duly completed immediately after the sample has been measured. The report shall then be sent to the Coastal State. Appendix 8 to Annex III Article 2 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 1(6) shall apply from 1 January 2009, Article 1(7) from 1 February 2009 and Article 1(8)(a),(b), (f) and (g) from 1 September 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2009. For the Council The President C. BILDT (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 348, 24.12.2008, p. 20. (3) OJ L 96, 15.4.2009, p. 1. (4) OJ L 22, 26.1.2009, p. 1. (5) See page 16 of this Official Journal. (6) The Community catch limits are based on the Community quota allocated to the European Community by ICCAT Recommendation 08-05 amending the Recommendation by ICCAT to establish a multiannual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean. (7) This quantity may be revised by the Commission upon request of France, up to an amount of 100 tonnes as indicated by ICCAT Recommendation 08-05.; (8) Of which 350 tonnes are allocated to Norway and are to be taken in the EC waters of ICES zones IIa and VI. In ICES zone VI this quantity may only be fished with long-lines. (9) May be fished only in ICES zones IIa, VIa (north of 56 ° 30 ² N), IVa, VIId, VIIe, VIIf and VIIh. (10) May be fished in EC waters of ICES zones IVa north of 59 ° N from 1 January to 15 February and from 1 October to 31 December. A quantity of 3 982 tonnes of the Faeroe Islands' own quota may be fished in ICES zone VIa north of 56 ° 30 ² N throughout the year. (11) TAC agreed by the EC, Norway and Faeroe Islands for the northern area. Special conditions: Within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the zones specified and only during the periods 1 January to 15 February and 1 October to 31 December. EC waters of IVa (MAC/*04A-C) Germany 5 981 France 3 988 Ireland 19 938 The Netherlands 8 723 United Kingdom 54 829 EC 93 459 (12) May be fished in ICES zone IV, VIa North of 56 ° 30 ² N, VIIe, VIIf and VIIh. (13) No more than 70 % of the quota may be taken within the area bounded by the following coordinates and no more than 15 % of the quota may be taken within that area during the period from 1 April to 10 May. (RED/*5X14.) Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 (14) May only be fished by pelagic trawl. May be fished East or West. The quota may be taken in the NEAFC Regulatory Area on the condition that Greenlandic reporting conditions are fulfilled (RED/*51214). (15) 3 000 tonnes to be fished with pelagic trawl are allocated to Norway and 200 tonnes are allocated to the Faeroe Islands. (16) No more than 70 % of the quota may be taken within the area bounded by the following coordinates and no more than 15 % of the quota may be taken within that area during the period from 1 April to 10 May. (RED/*5-14.) Point No Latitude N Longitude W 1 64 ° 45 28 ° 30 2 62 ° 50 25 ° 45 3 61 ° 55 26 ° 45 4 61 ° 00 26 ° 30 5 59 ° 00 30 ° 00 6 59 ° 00 34 ° 00 7 61 ° 30 34 ° 00 8 62 ° 50 36 ° 00 9 64 ° 45 28 ° 30 (17) OJ L 333, 20.12.2003, p. 17.